    Case 2:14-cv-00601-MHT-JTA Document 3021 Filed 10/14/20 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
     Plaintiffs,                    )
                                    )        CIVIL ACTION NO.
     v.                             )          2:14cv601-MHT
                                    )               (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
     Defendants.                    )

                                  ORDER

    Based on the representations made on the record during

the status conference on October 14, 2020, it is ORDERED

that the parties are to file by 12:00 p.m., on October 28,

2020, a joint statement of all stipulations they agree to

terminate.

    DONE, this the 14th day of October, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
